Case: 13-11833   Date Filed: 11/06/2013   Page: 1 of 7


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11833
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-03862-JOF


JACK A. RAMSEY,

                                                            Plaintiff-Appellant,

                                  versus


BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF GEORGIA,
DR. G.P. PETERSON,
DR. JAMES FOLEY,
MARITA J. SULLIVAN,
PEARL J. ALEXANDER,
PAM RUFFIN,

                                                        Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 6, 2013)

Before TJOFLAT, MARCUS and JORDAN, Circuit Judges.
              Case: 13-11833    Date Filed: 11/06/2013   Page: 2 of 7




PER CURIAM:

      Jack A. Ramsey appeals the district court’s grant of summary judgment to

defendants Board of Regents of the University System of Georgia, Dr. G. P.

Peterson, Dr. James Foley, Marita J. Sullivan, Pearl J. Alexander, and Pam Ruffin

(collectively, “Defendants”), concerning Ramsey’s claims of a retaliatory firing for

protected speech and racial discrimination in Defendants’ adverse employment

actions against him. On appeal, Ramsey argues that the district court erred in

granting summary judgment to the defendants as to Ramsey’s claim that he was

fired in retaliation for reporting his supervisor’s violations, and as to Ramsey’s

claim of racial discrimination. After careful review, we affirm.

      We review de novo a district court’s grant of summary judgment. Weeks v.

Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002). Summary judgment is

proper if the movant shows that there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(a).

      The undisputed facts, for purposes of summary judgment, are these.

Ramsey, a white male, was an employee at the Georgia Institute of Technology

(“Tech”) from 1993 until April 2010, most recently working as a Senior Facilities

Manager at Tech’s College of Computing. In October 2009, Ramsey met with

Tech officials to Report that Larry Beckwith, his supervisor, had violated Tech

policies by: (1) ordering Ramsey and another employee, Daron Foreman, to use

                                         2
              Case: 13-11833     Date Filed: 11/06/2013   Page: 3 of 7


their Tech Procurement Cards (“PCard”) to make improper purchases; (2) ordering

Ramsey to improperly dispose of desks that belonged to Tech by giving them to

students; and (3) hiring a vendor that Beckwith had worked for. After conducting

an investigation, Tech terminated Ramsey for his participation in the PCard

violations and in the disposal of the desks. The investigation also found that

Foreman had not committed any violations.

      After deciding to recommend that Ramsey be terminated, Marita J. Sullivan,

the Interim Associate Vice President of the Office of Human Resources at the time,

requested information about Ramsey’s race. At her deposition, she asserted that

she verified this information to keep track of employee demographic information

to ensure that her actions were not having an adverse impact on any particular

group. On appeal, Tech’s Impartial Board of Review unanimously recommended

that Tech’s decision to terminate Ramsey be overturned, and that Ramsey be

reinstated. Prior to Tech offering Ramsey a conditional reinstatement, Sullivan

requested a report that listed every Tech employee, and the list contained race data,

which Sullivan stated she believed was part of a standard query. Ramsey rejected

the offer for conditional reinstatement, and his termination was upheld.

      First, we are not convinced that the district court erred in granting summary

judgment on Ramsey’s retaliation claim.        In order to prevail on a claim of

retaliation by a government employer for alleged constitutionally protected speech,


                                         3
              Case: 13-11833      Date Filed: 11/06/2013   Page: 4 of 7


the employee must show that: (1) the speech involved a matter of public concern;

(2) the employee’s free speech interests outweigh the employer’s business

interests; and (3) the speech played a substantial role in the adverse employment

action. Boyce v. Andrew, 510 F.3d 1333, 1342 n.12 (11th Cir. 2007). The

employer then has the burden of proving by a preponderance of the evidence that it

would have made the same decision absent the protected speech. Id. The Supreme

Court has held that a public employee’s speech is not protected when his

statements are made pursuant to his official duties, as opposed to when he is

speaking as a private citizen on matters of public concern. Garcetti v. Ceballos,

547 U.S. 410, 421 (2006). We have subsequently modified the first prong of the

test to determine: (1) whether the employee spoke as an employee or as a citizen;

and (2) whether the speech addressed an issue relating to the employer’s purpose

or a matter of public concern.        Boyce, 510 F.3d at 1342.        To qualify as

constitutionally protected speech under the First Amendment, the speech must be

made by a government employee speaking as a citizen and be on a subject of

public concern. Id. at 1342-43.

      In reaching a decision whether an employee’s speech relates to his job as

opposed to an issue of public concern, a court must examine the content, form, and

context of a given statement, as revealed by the record as whole. Id. at 1343. An




                                          4
              Case: 13-11833      Date Filed: 11/06/2013   Page: 5 of 7


employee may not transform a personal grievance into a matter of public concern

by invoking the public’s interest in the way the institution is run. Id. at 1344.

      Here, the district court properly granted summary judgment as to Ramsey’s

First Amendment retaliation claim because Ramsey spoke in his capacity as an

employee. Ramsey admitted that he was familiar with, and had received training

for, Tech’s PCard policy and disposal policy. Under the PCard policy, Ramsey

was responsible and accountable for all transactions on his card, and was

prohibited from lending his card to anyone. Under the disposal policy, Ramsey

was prohibited from giving the desks to the students without the proper approval or

Certificate of Authorization for Destruction. Thus, despite Ramsey’s argument

that reporting Beckwith’s misconduct was outside the scope of his job duties, his

report of improper uses of his PCard and improper disposal of property all

implicated Tech policies that he was obligated to abide by as an employee. As a

result, Ramsey was speaking as a government employee, and his speech was not

protected by the First Amendment. See id. at 1342-43.

      We also find unavailing Ramsey’s claim that the district court erred in

granting summary judgment on his discrimination claim.             Under McDonnell

Douglas, if a plaintiff makes the requisite showing of a prima facie case of racial

discrimination, and the employer articulates a legitimate, nondiscriminatory reason

for its actions, then the plaintiff must offer evidence that the employer’s alleged


                                           5
              Case: 13-11833    Date Filed: 11/06/2013    Page: 6 of 7


reason is a pretext for illegal discrimination. McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-04 (1973). To establish pretext, the plaintiff must show that: (1)

the offered reason was false; and (2) the decision was motivated by some illegal

purpose. Springer v. Convergys Customer Mgmt. Group Inc., 509 F.3d 1344, 1349

(11th Cir. 2007).   If the plaintiff’s claim fails under the McDonnell Douglas

framework, he may still survive summary judgment if the record presents “a

convincing mosaic of circumstantial evidence that would allow a jury to infer

intentional discrimination by the decisionmaker.”        Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (quotation and footnote omitted). As

long as there is circumstantial evidence to raise a reasonable inference that the

employer discriminated against the plaintiff, summary judgment is improper. Id.

      Here, none of Ramsey’s factual assertions made in support of his pretext

argument are supported by the record. First, Foreman did not receive favorable

treatment relative to Ramsey because Tech determined that Foreman did not

commit any violations.     Second, Sullivan has offered legitimate reasons for

obtaining race data, and there is no evidence to contradict her explanations.

Finally, the evidence shows that Tech does not use goals, targets, or preferences

with respect to its diversity policy when making employment decisions. Thus,

Ramsey’s assertions are unsupported by the record, and he has failed to

demonstrate that Defendants’ offered reason for firing him was false.           See


                                         6
              Case: 13-11833   Date Filed: 11/06/2013   Page: 7 of 7


Springer, 509 F.3d at 1349. To that end, Ramsey has also failed to establish that

the circumstantial evidence raises a reasonable inference that Defendants

discriminated against him because of his race. See Smith, 644 F.3d at 1328.

Accordingly, we affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                        7